                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:20-CV-275-M


NATIONAL COATING & SUPPLIES,                 )
INC. ; and SINGLE SOURCE, INC. ,             )
                                             )
              Plaintiffs,                    )
                                             )
       V.                                    )                      ORDER
                                             )
VALLEY FORGE INSURANCE                       )
COMPANY,                                     )
                                             )
              Defendant.                     )


       This matter is before the Court on Defendant' s "Consent Motion for Extension of Time to

Answer or Otherwise Plead to Plaintiffs ' Amended Complaint." [DE-17.] The Court ACCEPTS

Plaintiffs ' Amended Complaint [DE-16] as properly filed as ofright under Rule 15(a)(l)(B) of

the Federal Rules of Civil Procedure, GRANTS the consent motion for an extension of time

[DE-17] , and DENIES as MOOT the pending motion to dismiss [DE- 13].

       I.     Amended Complaint

    As an initial matter, Plaintiffs ' Amended Complaint was properly filed as of right under

Rule 15(a)(l)(B) of the Federal Rules of Civil Procedure. Under Rule 15(a)(l), a party may

amend its pleading once as a matter of course within:

       (A) 21 days after serving it, or

       (B) if the pleading is one to which a responsive pleading is required, 21 days after service

       of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

       whichever is earlier.




            Case 5:20-cv-00275-M Document 18 Filed 08/21/20 Page 1 of 3
Fed. R. Civ. P. 15(a)(l). Here, the pleading at issue is a complaint, which requires a responsive

pleading, see, e.g., Villery v. D.C. , 277 F.R.D. 218 , 219 (D.D.C. 2011) ("A complaint is a

pleading to which a responsive pleading is required."), and it may therefore be amended once as

a matter of course under Rule 15(a)(l)(B) ("if the pleading is one to which a responsive pleading

is required"). Under Rule 15(a)(l)(B), Plaintiffs had "21 days after service of a responsive

pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier."

Fed. R. Civ. P. 15(a)(l)(B). Defendant has not filed an answer, but did file a motion to dismiss

pursuant to Rule 12(b)(6) on July 24, 2020. [DE-13 .] Plaintiffs filed their Amended Complaint

on August 14, 2020, the twenty-first day after being served with Defendant' s motion under Rule

12(b), within the time limit prescribed by Rule 15(a)(l)(B). Accordingly, Plaintiffs properly

amended their complaint as ofright. See JTH Tax, Inc. v. Williams, No. 2: 18CV26, 2018 WL

10471107, at* 1 (E.D. Va. Apr. 4, 2018) ("Rule 15(a)(l)(A) is inapplicable" where the amended

pleading was filed "more than twenty-one (21) days" after the original pleading, but the amended

pleading "is [instead] properly considered an amendment as a matter of course pursuant to Rule

15(a)(l)(B)" when it was filed "within twenty-one (21) days from service of the[] Motion to

Dismiss").

       II.      Defendant' s Motion for an Extension of Time to Respond to the Amended

                Complaint

       Having reviewed the motion for an extension of time [DE-17], and with the consent of

Plaintiffs, the Court finds that good cause exists to extend Defendant' s deadline to serve an

answer or otherwise respond to Plaintiffs' Amended Complaint.




                                                  2

             Case 5:20-cv-00275-M Document 18 Filed 08/21/20 Page 2 of 3
       III.      Motion to Dismiss

       It is well settled that the filing of an amended complaint renders the current complaint

inoperative, Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001) ("The general rule

.. . is that an amended pleading supersedes the original pleading, rendering the original pleading

of no effect."), and that any motions directed at the superseded pleading must be denied as moot,

JI'H Tax, Inc., 2018 WL 10471107, at *2 (denying, in light of amended pleading, motion to

dismiss as moot); Parsons v. North Carolina Dep 't of Revenue, No. 5:18-cv-452-FL, 2019 WL

2181913, at *2 (E.D.N.C. May 20, 2019) ("Where an amended complaint has been filed with

leave of court, motions to dismiss earlier complaints are denied as moot."). Accordingly, the

pending motion to dismiss [DE-13] is DENIED as MOOT.

       IV.       Conclusion

       For the foregoing reasons, the Court finds that the Amended Complaint [DE-16] was

properly filed as ofright under Rule 15(a)(l)(B), and, in light of the new, operative pleading, the

pending motion to dismiss [DE-13] is DENIED as MOOT.

       The Court also GRANTS the consent motion for an extension of time to respond to the

Amended Complaint. [DE-17.] Defendant shall have up to and including September 11 , 2020,

to serve an answer or otherwise respond to Plaintiffs ' Amended Complaint.

       SO ORDERED, this the '2. i-5; .y of August, 2020,




                                                     2LJ{~r
                                                     RICHARD E. MYERS II
                                                     UNITED STATES DISTRICT JUDGE




                                                 3

              Case 5:20-cv-00275-M Document 18 Filed 08/21/20 Page 3 of 3
